Citation Nr: 0900505	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for carpal tunnel 
syndrome, right and left hands.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to 
September 1972.
 
The issue of entitlement to service connection for carpal 
tunnel syndrome comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The remaining issues on appeal come before the Board 
on appeal from an August 2003 rating decision.  

The Board notes that in his substantive appeals, the veteran 
requested a Board hearing at the RO.  It appears that a 
hearing was scheduled in September 2008; however, the veteran 
failed to appear and has not filed a motion requesting a new 
hearing.  

The issues of whether new and material evidence has been 
received to reopen a claim for bilateral foot disability and 
entitlement to service connection for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A December 2001 rating decision denied entitlement to 
service connection for PTSD; a notice of disagreement to 
initiate an appeal from this decision was not filed.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD has not been received since the December 2001 rating 
decision.

3.  A December 2001 rating decision denied entitlement to 
service connection for low back disability, described as 
herniated nucleus pulposus L4-5, L5-S; a notice of 
disagreement to initiate an appeal from this decision was not 
filed.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for low back disability has not been received since the 
December 2001 rating decision.

5.  Sleep apnea was not manifested during the veteran's 
active duty service. 

6.  Bronchitis was not manifested during the veteran's active 
duty service. 

7.  Carpal tunnel syndrome, right and left hands. was not 
manifested during the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the 
December 2001 rating decision denying service connection for 
PTSD; and thus, the claim for PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The December 2001 rating decision, which denied 
entitlement to service connection for low back disability, 
described as herniated nucleus pulposus L4-5, L5-S1, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has not been received since the 
December 2001 rating decision denying service connection for 
low back disability; and thus, the claim for low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R.  § 3.156(a) (2008).

5.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  Bronchitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  Carpal tunnel syndrome, right and left hands, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2003, September 2003, July 2004 
and December 2004 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, with respect to the 
issue of carpal tunnel syndrome, the RO provided VCAA notice 
to the veteran in December 2004, which was prior to the March 
2005 rating decision.  With respect to the issues pertaining 
to PTSD, low back disability, sleep apnea and bronchitis, the 
RO provided VCAA notice to the veteran in May 2003, which was 
prior to the August 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the August 2003 decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the statement of 
the case and subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the May 2003, September 2003 and July 2004 
notices informed the claimant of what evidence was necessary 
to establish entitlement to service connection.  Further, 
with respect to the issue of PTSD, the May 2003, September 
2003 and July 2004 notices informed the veteran of what 
constitutes new and material evidence.  Moreover, the RO 
previously denied the claim for PTSD as there was no evidence 
to establish that PTSD was incurred in or aggravated by 
military service.  The May 2003, September 2003 and July 2004 
notices requested evidence that a diagnosis of PTSD was 
related to service.  With respect to the issue of low back 
disability, the RO denied the claim as there was no evidence 
to establish that the veteran's low back disability was 
incurred in or aggravated by service.  The May 2003 VCAA 
notice specifically requested evidence that the veteran's low 
back disability was incurred in or aggravated by service.  
Thus, the requirements set forth in Kent have been satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
including VA examination reports, private treatment records.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

As discussed further below, with respect to the issues of 
entitlement to service connection for sleep apnea, bronchitis 
and carpal tunnel syndrome, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to these disabilities, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of 
hypertension in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disabilities 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R.  § 3.102 (2007) (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of sleep apnea, bronchitis or carpal tunnel 
syndrome.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claim of service connection, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of these disabilities in 
service.

Further, with respect to the issues of PTSD and low back 
disability, again where there is no showing of a disability 
in service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  
Moreover, the statutory duty to assist the veteran does not 
arise if the veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Issues

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.

PTSD

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  Initially, 
service connection for PTSD was denied by a May 1998 rating 
decision.  In a December 2001 rating decision, service 
connection for PTSD was again denied because although new and 
material evidence had been submitted, the evidence continued 
to show that PTSD was not incurred in or aggravated by 
service.  The veteran was informed of the December 2001 
rating decision, and he failed to file a notice of 
disagreement initiating an appeal from this decision.  Under 
the circumstances, the Board finds that the December 2001 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the December 2001 
decision consisted of the following: service medical and 
personnel records; statements from the veteran; VA treatment 
records from October 1989 to June 2001; a May 1976 VA 
examination; a February 1990 VA examination; a March 1998 VA 
examination. 

Service personnel records for the veteran failed to indicate 
that he participated in combat or combat-related activities.  
The records also showed that while the veteran did receive 
the National Defense Service Medal and Vietnam Service Medal, 
he did not receive a combat award.  In sum, there was no 
evidence in the record that the veteran served in combat.  
Service medical records were silent with respect to any 
findings of PTSD.  The veteran's August 1972 service 
examination prior to discharge showed that the veteran was 
clinically evaluated as psychiatrically normal.  In his 
contemporaneous medical history, the veteran expressly denied 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  

November 2000 and February 2001 VA treatment records showed a 
diagnosis of PTSD.  However, the diagnosis was not based on a 
verified stressor.  The remaining treatment records during 
this time period showed treatment for other acquired 
psychiatric disabilities as well as substance abuse, but do 
not give a diagnosis of PTSD.  The March 1998 VA examination 
for PTSD showed that the veteran reported being stationed in 
a combat zone as a mail clerk in Vietnam.  He indicated that 
his post was frequently under enemy mortar attacks.  The 
veteran also reported an incident in which a fellow soldier 
left the base and was stabbed to death by Viet Cong.  
Nevertheless, the examiner did not find that the veteran 
suffered from PTSD, but rather diagnosed him with 
polysubstance abuse (primary diagnosis) and anxiety disorder, 
not otherwise specified.  Further, the February 1990 and May 
1976 VA examinations also failed to diagnose the veteran with 
PTSD. 

In June 2001, the veteran submitted a stressor statement.  He 
again indicated that he experienced mortar attacks while in 
Vietnam.  However, he did not provide any specifics or a 
particular time period so that these incidents could be 
verified.  

Given that the evidence did not show a diagnosis of PTSD 
based on a verified in-service stressor, the RO denied the 
veteran's claim for PTSD in December 2001  because the 
evidence did not establish that PTSD was incurred in or 
aggravated by service.  

Since the December 2001 rating decision, the following 
relevant additional evidence has been added to the record: VA 
treatment records from July 2001 to June 2008 and an October 
2003 stressor statement from the veteran.   

VA treatment records showed treatment for substance abuse and 
acquired psychiatric disabilities, including PTSD.  While VA 
treatment records during this time do show a diagnosis of 
PTSD, again, the diagnosis was not based on a verified 
stressor.  As the additional medical evidence was not already 
of record at the time of the December 2001 rating decision, 
the Board finds that this evidence is new because it is not 
redundant of previous medical evidence.  However, the records 
that give a diagnosis of PTSD do not offer any corroboration 
of an in-service stressor incident.  In other words, the 
records do not give a diagnosis of PTSD based on a verified 
in-service stressor incident.  Thus, this evidence is not 
material because it does not relate to this unestablished 
fact, which is necessary to substantiate the veteran's claim.  

Further, the Board acknowledges the veteran's October 2003 
stressor statement.  The stressor statement describes several 
incidents, including: the plane he arrived on having to 
circle because Viet Cong were trying to shoot it down; a 
soldier dumping out a full bag of ears; mortar and rocket 
attacks nearby; and a friend leaving the base and being 
killed by Viet Cong.  Nevertheless, the Board is unable to 
view this item of new evidence as material because it does 
not provide any stressors that can be independently 
corroborated.  In other words, the veteran did not provide 
specifics or dates of the incident so that they could be 
verified.  Significantly, again, the evidence does not show 
that the veteran was ever in combat or experienced a combat 
related stressor.  Again, the Board is unable to find that 
this newly received evidence raises a reasonable possibility 
of substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for PTSD is not reopened.  38 U.S.C.A. § 5108. 

Low Back Disability

Service connection for low back disability was initially 
denied in a June 1976 rating decision.  Service connection 
was again denied in the December 2001 rating decision because 
new and material evidence had not been submitted.  The 
veteran was informed of the December 2001 rating decision, 
and failed to file a timely notice of disagreement to 
initiate an appeal.  Under the circumstances, the Board finds 
that the December 2001 rating decision became final.  38 
U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the December 2001 
rating decision consisted of the following: service treatment 
records; private treatment records from 1974 to 1978, 
including a surgical report; a May 1976 VA examination; a 
February 1990 VA examination; a June 2001 VA examination; and 
VA treatment records from October 1989 to June 2001.  Service 
treatment records were silent with respect to any low back 
problems or injury to the low back.  In fact, the August 1972 
service examination evaluated the spine as clinically normal.  
Further, in his contemporaneous medical history, the 
expressly denied recurrent back pain.  The private treatment 
records showed that the veteran injured his back in October 
1974 at work.  He underwent a lumbar laminectomy in April 
1975 for a herniated nucleus pulposus, L5-4 and L5-S1.  The 
veteran reinjured his back in November 1978 while on the job.  
The June 1976 VA examination diagnosed the veteran with 
status excision of degenerative disc cartilages, L4-L5 and 
L5-S1, due to back injury, documented history and evidence 
of.  The February 1990 VA examination noted that the veteran 
had two ruptured discs removed.  Subsequent VA treatment 
records showed continuing complaints of low back pain status 
post laminectomy.  Significantly, a July 1997 record showed 
that the veteran had low back pain since 1972.  The veteran 
was afforded a VA examination in June 2001.  The diagnosis 
was residual post operation lower back; however, no 
etiological opinion was given.  

In sum, as there was no new and material evidence received 
linking the veteran's low back disability to service, the RO 
denied the veteran's claim for low back disability in the 
December 2001 rating decision. 

Since the December 2001 rating decision, additional VA 
treatment records from July 2001 to June 2008 have been 
associated with the file.  These records essentially showed 
that the veteran continued to experience low back pain.  A 
July 2004 MRI showed no acute findings, post-surgical 
laminectomy L5-S1, and mild degenerative joint disease and 
degenerative disc disease.  As the additional medical 
evidence was not already of record at the time of the 
December 2001 rating decision, the Board finds that this 
evidence is new because it is not duplicative of previous 
medical evidence.  However, these additional medical records 
do not include any evidence that the veteran's low back 
disability manifested while in service, or is linked to 
service.  Thus, this evidence is not material because it does 
not relate to these unestablished facts, which are necessary 
to substantiate the veteran's claim.  

Lastly, the Board notes that in his substantive appeal, the 
veteran stated that he injured his back while moving heavy 
mail bags and supplies in Vietnam.  However, service 
treatment records do not show any such injury.  While it is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, a medical diagnosis or the etiology of the 
veteran's low back disability.  See Espiritu v. Derwinski, 2 
Vet.App. 292, 294-95 (1991).  Under the circumstances, the 
Board is unable to find that that the veteran's statement 
raises a reasonable possibility of substantiating the 
veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for low back disability is not reopened.  38 U.S.C.A. § 5108. 

III.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Sleep Apnea

The veteran is seeking entitlement to service connection for 
sleep apnea.  Service medical records are silent with respect 
to any sleep problems or a diagnosis of sleep apnea.  The 
veteran's August 1972 service examination prior to discharge 
was silent with respect to any findings of sleep apnea.  In 
his contemporaneous medical history, the veteran expressly 
denied frequent trouble sleeping.  

VA treatment records have been associated with the claims 
file and reviewed.  A November 2006 record showed that the 
veteran complained of waking up and gasping for air in the 
middle of the night.  Subsequent VA treatment record showed a 
diagnosis of sleep apnea.  However, these records do not link 
the veteran's sleep apnea to service.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for sleep apnea is not 
warranted.  There is no evidence of sleep apnea in service.  
Further, there is no evidence linking the veteran's sleep 
apnea to service.  Moreover, it was many years after service 
before the first evidence of sleep apnea so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.

The Board acknowledges the veteran's statements indicating 
that his sleep apnea is related to service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for sleep 
problems.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the Board 
does not believe that sleep apnea is subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose sleep apnea and link it to 
service.    

The fact remains that there is no indication that sleep apnea 
was present in service or that sleep apnea is linked to 
service.  While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Accordingly, 
the Board finds that the weight of the evidence is against 
the presence of a disease or injury in service, and a causal 
nexus between sleep apnea to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for sleep apnea.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bronchitis

The veteran is also seeking service connection for 
bronchitis.  Service treatment records are silent with 
respect to any findings of bronchitis.  Further, the August 
1972 service examination showed that the lungs and chest were 
clinically evaluated as normal.  In his contemporaneous 
medical history, the veteran was silent with respect to any 
complaints of bronchitis.  In fact, he expressly denied 
having shortness of breath, pain or pressure in chest or a 
chronic cough.  
 
VA treatment records showed that in December 1998 and 
September 1999, the veteran was diagnosed with acute 
bronchitis.  Further, in March 2005, the veteran was again 
diagnosed with bronchitis.  Subsequent records showed 
difficulty breathing as well as respiratory therapy.  

Again, based on the medical evidence of record, the Board 
finds that service connection for bronchitis is not 
warranted.  Service treatment records are silent with respect 
to any findings of bronchitis.  While post service VA records 
showed intermittent treatment for bronchitis, they do not 
link the veteran's bronchitis to service.  Moreover, it was 
many years after service before the first evidence of 
bronchitis so there is no supporting evidence of a continuity 
of pertinent symptomatology.

The Board has considered the veteran's contentions that his 
bronchitis is due to service.  However, the veteran's service 
treatment records are silent with respect to any diagnosis of 
bronchitis.  Based on the analysis above with respect to lay 
evidence, these contentions are outweighed by the lack of 
medical evidence of record to support his claim. 

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for bronchitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Carpal Tunnel Syndrome, Right and Left Hands

The veteran is also seeking service connection for carpal 
tunnel syndrome of the hands. Service medical records are 
silent with respect to any problems with the hands or 
findings of carpal tunnel syndrome.  The August 1972 
discharge examination showed that the upper extremities were 
evaluated as clinically normal.  In his contemporaneous 
medical history, the veteran was silent with respect to any 
complaints concerning his hands.  

VA treatment records showed that the veteran was diagnosed 
with carpal tunnel syndrome of both hands in April 1998.  In 
June 2001, the veteran underwent surgery on the right hand.  
However, nothing in these records link the veteran's carpal 
tunnel syndrome to service.  

Based on the medical evidence of record, the Board finds that 
service connection for carpal tunnel syndrome is not 
warranted.  Service treatment records are silent with respect 
to any findings of carpal tunnel syndrome.  While post 
service VA records showed a diagnosis of carpal tunnel 
syndrome of both hands, they do not link the veteran's carpal 
tunnel syndrome to service.  Moreover, the first post service 
evidence of carpal tunnel syndrome was in April 1998, which 
was 26 years after the veteran's discharge from service, so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.

The Board has considered the veteran's contentions that his 
carpal tunnel syndrome is due to service.  However, the 
veteran's service treatment records are silent with respect 
to any diagnosis of carpal tunnel syndrome.  Based on the 
analysis above with respect to lay evidence, these 
contentions are outweighed by the lack of medical evidence of 
record to support his claim. 

In sum, the Board finds the preponderance of the evidence is 
against the veteran's claim for carpal tunnel syndrome, right 
and left hands.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

 
ORDER

New and material evidence to reopen the claims for 
entitlement to service connection for PTSD and entitlement to 
service connection for low back disability has not been 
received.  Further, service connection is not warranted for 
sleep apnea, for bronchitis and for carpal tunnel syndrome, 
right and left hands.  To this extent, the appeal is denied.


REMAND

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
bilateral foot disability.  In a September 2003 statement, 
the veteran indicated that his feet were operated on at the 
Waco, Texas VA Medical Center (VAMC) in 1974.  VA treatment 
records in the claims file only date back to 1989 and it is 
not clear from the record that attempts to obtain prior 
treatment records have been made.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from 1974 1989 from the Waco 
VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).   

Further, the present appeal also includes the issue of 
entitlement to service connection for hepatitis C.  Current 
VA treatment records showed a diagnosis of hepatitis C.  The 
veteran claims that he contracted hepatitis C at the same 
time he was diagnosed with gonorrhea while in service.  
Service medical records do show that the veteran was treated 
for gonorrhea in April 1972.  Thus, the Board finds that a VA 
medical examination and opinion is necessary to determine the 
etiology of the veteran's hepatitis C.  38 C.F.R. § 3.159(4).

As previously stated in the analysis part of this decision, 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  Since the Board is remanding this case 
for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess.  Moreover, the 
RO should also ensure that the veteran has received 
sufficient notice with respect to the issue of bilateral foot 
disability under Kent v. Nicholson, 20 Vet.App. 1 (2006).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

 	1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  the RO should also 
ensure that the veteran has received 
sufficient notice with respect to the 
issue of bilateral foot disability under 
Kent v. Nicholson, 20 Vet.App. 1 (2006).

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from January 1974 to 1989 from the Waco 
VAMC.  If these records are unavailable, 
it should be clearly documented in the 
claims file.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the etiology of his hepatitis 
C.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's  
hepatitis C is related to service, to 
include the incident of exposure to 
gonorrhea.  

4.  Thereafter, new and material evidence 
for bilateral foot disability and the 
hepatitis C issues on appeal should be 
readjudicated.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


